DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5 recites “an ambient pressure at the pressure generator” (Lines 4-5), but this language is missing from the specification.
3.	The disclosure is objected to because of the following informalities: The specification recites “An electronically slip-controllable power braking system on which the present invention is based is described in German Patent Application No. DE 10 2013 205 639 A1, in particular FIG. 1” (Page 1, ¶3).  It is unclear if Figure 1 is unlabeled prior art or part of the invention. 
Appropriate correction is required.
Claim Objections
4.	Claims 2-6 are objected to because of the following informalities: 
Claims 2-6 each recite “an electronically slip-controllable power braking”, which should be changed to –the electronically slip-controllable power braking--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein a duration of the reverse movement of the plunger piston is adapted as a function of the ascertained reverse speed of the plunger piston in such a way that the pressure medium volume flowing into the pressure chamber is independent of a prevailing reverse speed”.  The flow rate in and out of the cylinder is at least partially dependent on the piston’s movement or lack thereof.  It is unclear how “the pressure medium volume flowing into the pressure chamber” can be “independent of a prevailing reverse speed” as claimed.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1-3, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronau et al (DE 102016208564).
As per claim 1, Gronau et al discloses a method for controlling an electronically slip-controllable power braking system ([0009]) including a brake circuit (101), and a pressure generator (105) configured to apply a circuit pressure to the brake circuit, 
the pressure generator including 
a plunger piston (136) which delimits a pressure chamber (137) changeable in volume and a drive unit (240), which is activatable by an electronic control unit (112) of the power braking system, being drivable at a forward speed into a forward movement, during which the plunger piston displaces pressure medium out of the pressure chamber into the brake circuit ([0038]) or at a reverse speed into a reverse movement oriented opposite to the forward movement, during which pressure medium flows via a flow path (Fig. 4) out of a reservoir (104) of the power braking system into the pressure chamber of the pressure generator ([0016]), 
the method comprising: 
adapting, by the electronic control unit, the reverse speed of the plunger piston so that cavitation occurring at the power braking system is avoided or at least minimized (70; [0044]).

    PNG
    media_image1.png
    701
    983
    media_image1.png
    Greyscale

As per claim 2, Gronau et al discloses the method for controlling an electronically slip-controllable power braking system as recited in claim 1, wherein the reverse speed of the plunger piston is adapted, as a function of provided information, to a prevailing viscosity of the pressure medium ([0045]).
As per claim 3, Gronau et al discloses the method for controlling an electronically slip-controllable power braking system as recited in claim 2, wherein information on the viscosity of the pressure medium is derived by the electronic control unit from the temperature of the pressure medium ([0045]) and/or from the temperature of a housing section of a hydraulic assembly of the vehicle braking system forming the flow path or is estimated based on a model.
As per claim 6, Gronau et al discloses the method for controlling an electronically slip-controllable power braking system as recited in claim 1, wherein a duration of the reverse movement of the plunger piston is adapted as a function of the ascertained reverse speed of the plunger piston in such a way that the pressure medium volume flowing into the pressure chamber is independent of a prevailing reverse speed (76; [0043]).
As per claim 7, Gronau et al discloses an electronically slip-controllable power braking system ([0009]), comprising: 
a brake circuit (101); and 
a pressure generator (105) for applying a circuit pressure to the brake circuit, the pressure generator including a plunger piston (136), which delimits a pressure chamber (137) changeable in volume and is drivable by a drive unit (240) activatable by an electronic control unit (112) of the power braking system at a forward speed into a forward movement, during which the plunger piston displaces pressure medium out of the pressure chamber into the brake circuit ([0038]) or at a reverse speed into a reverse movement oriented opposite to the forward movement, during which pressure medium flows via a flow path out of a reservoir (Fig. 4) of the power braking system into the pressure chamber of the pressure generator (104); 
wherein the electronic control unit of the power braking system is equipped with an electronic viscosity determination device (70; [0044]), which adapts the reverse speed of the plunger piston in such a way that cavitation occurring on the power braking system is avoided or at least minimized.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronau et al (DE 102016208564) in view of Riddiford et al (US 2003/0160505).
As per claim 4, Gronau et al discloses the method for controlling an electronically slip-controllable power braking system as recited in claim 2, but does not disclose wherein, in a determination of the reverse speed of the plunger piston for the adaptation, a flow resistance of the flow path is taken into consideration in addition to the information about the viscosity of the pressure medium.
Riddiford et al discloses a force generating apparatus wherein, in a determination of the reverse speed of the plunger piston for the adaptation, a flow resistance of the flow path is taken into consideration in addition to the information about the viscosity of the pressure medium (Abstract; [0056]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Gronau et al by considering flow fluid restrictions and resistance as taught by Riddiford et al in order to help prevent cavitation during piston retraction (Riddiford et al: [0056]).
	As per claim 5, Gronau et al and Riddiford et al discloses the method for controlling an electronically slip-controllable power braking system as recited in claim 4.  Riddiford et al further discloses wherein, in the determination of the reverse speed of the plunger piston, information about an ambient pressure at the pressure generator is additionally taken into consideration (86; [0035]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Gronau et al by estimating the actuator chamber pressure as taught by Riddiford et al in order to help prevent cavitation during piston retraction (Riddiford et al: Abstract; [0056]).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anti-cavitation controls	
Drumm et al (DE 102015222468).
Afshari (US 2017/0114807).
Knechtges (DE 102013020553).
Mueller et al (US 2009/0301073)
Suzuki et al (US 2008/0238186).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657